Judgment, Supreme Court, Bronx County (George Covington, J.), rendered May 27, 1993, convicting defendant, after a jury trial, of burglary in the first degree, robbery in the first degree, and *111assault in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 12 V2 to 25 years, 12 V2 to 25 years, and IV2 to 15 years, respectively, unanimously affirmed.
The trial court’s Sandoval ruling, which permitted inquiry into the underlying facts of a relatively small number of defendant’s prior convictions, was not an abuse of discretion (see, People v Bowman, 211 AD2d 590; see also, People v Cain, 167 AD2d 131, 132-133, Iv denied 77 NY2d 836; People v Mingues, 165 AD2d 774, Iv denied 76 NY2d 988). Concur— Ellerin, J. P., Asch, Nardelli and Williams, JJ.